Title: From Thomas Jefferson to ——, 26 June 1779
From: Jefferson, Thomas
To: Unknown



Williamsburgh June 26. 1779

A friend of mine (Mr. Henry Skipwith) is very desirous [of] locating 5000 acres of land in the country through which you will pass while running the line, and has desired me to engage some person to do it, to whom he will make a handsome compensation. I therefore take the liberty of recommending the business to you as I know you are as well able to do it as any body, and hope it will be made worth your trouble. He would have it in one body and on a watercourse. The earliest notice to him will be requisite. Perhaps Dr. Walker can assist in conveying that. I am Sir Your very humble servt.,

Th: Jefferson

